Citation Nr: 1714825	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The Appellant is represented by:  Daniel G. Krasnegor, Attorney

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to February 1949.  The Veteran died in May 2013; the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2012, the Board denied claims of entitlement to service connection for hypertension, a low back disability, and a hernia.  The Veteran appealed these claims to the United States Court of Veterans Appeals (Court).  In October 2012, the involved parties filed a Joint Motion to Vacate and Remand (Joint Motion), asking the Court to vacate that part of the Board's January 2012 decision that denied the claims of entitlement to service connection for hypertension, a low back disability, and a hernia.  By an October 2012 Order, the Court granted the Joint Motion and remanded the matters to the Board for action consistent with the directives of the Joint Motion.

In August 2013, the Board dismissed the appeal due to the Veteran's death.  Thereafter, the Appellant was recognized as the substitute claimant in the appeal.

In December 2013, the RO denied a claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant subsequently perfected an appeal of this decision to the Board.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

Each of the above claims was before the Board in September 2015, at which time they were remanded for additional development.  After the issuance of a November 2016 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.

This appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).  VA will notify the Appellant if further action is required.


REMAND

In the September 2015 remand, the Board directed the AOJ to obtain an etiological opinion regarding the Veteran's claimed low back disability.  Therein, the Board specifically directed the VA examiner to consider the Veteran's assertions regarding the presence and onset of back symptoms.  The examiner was also specifically directed to consider these assertions to competent lay statements, which were only to be doubted if there was a medical basis to do so.

In an October 2016 opinion, the VA examiner did not reference any of the Veteran's lay assertions as to the nature of his in-service duties or the onset and progression of lay observable low back symptoms.  Additionally, the examiner cites the Veteran's post-service employment history as "proof" that the Veteran did not experience a chronic low back disability as a result of his active duty.  In so doing, the examiner opines that the Veteran's ability to perform physically-demanding jobs demonstrates that the Veteran did not experience a low back disability as a result of his active duty.  However, the examiner did not indicate on what basis he determined that the Veteran's post-service employment was physically-demanding.  Indeed, the evidence of record includes lay descriptions of such employment that characterizes the Veteran's jobs as not being physically taxing.  Further, the Veteran asserts that his in-service duties were physically-demanding; the examiner provided no explanation as to how the Veteran's post-service occupational tasks would result in a low back disability, but not his in-service duties.  For these reasons, the Board finds that the October 2016 VA examiner's opinion is inadequate and, thus, a remand is required is in order to obtain another opinion.

As an additional matter, while this appeal was in remand status, the AOJ submitted several documents for translation into English.  In March 2017, these documents were supposedly returned to the AOJ with their English translation.  While the documents needing translation were returned, the translations were not.  As such, the AOJ should either obtain the translations or procure new translations.

The death certificate lists the immediate cause of the Veteran's death as hypertensive and arteriosclerotic cardiovascular disease.  The Appellant asserts that the Veteran developed hypertension due to the chronic pain associated with his hernia and back.  Accordingly, the cause of death issue is inextricably intertwined with the underlying service connection issues and must be deferred pending the requested development.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the English translations of the previously submitted documents.  If those translations are not available, the AOJ should obtain new translations and associate those translations with the Veteran's claims file.

2.  The AOJ should then obtain another etiological opinion regarding the Veteran's low back disability.  The claims folder and any relevant electronic records must be available for review.  The examiner is requested to review the record and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is related to active service or events therein.  In making this determination, the examiner must consider and discuss the Veteran's lay statements as to in-service duties, in-service symptoms, and the course of his low back disability.  The examiner is advised that the Veteran was competent to report his back symptoms and their onset.  

A complete rationale must be provided for any opinion offered.

3.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Appellant and her representative should be provided a supplemental statement of the case and be given an opportunity to respond. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

